Citation Nr: 0906918	
Decision Date: 02/25/09    Archive Date: 03/05/09

DOCKET NO.  05-13 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for prostate cancer and 
residuals, including impotence and metastatic bone cancer, to 
include as due to herbicide exposure.

4.  Entitlement to an initial compensable rating for 
hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from November 1956 to December 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Albuquerque, New Mexico, which granted the Veteran's 
claim of service connection for hemorrhoids, assigning a 
noncompensable rating effective September 10, 2003, and 
denied the Veteran's claims of service connection for 
bilateral hearing loss, tinnitus, a lung disability, and for 
prostate cancer and its residuals, including impotence and 
metastatic bone cancer, to include as due to herbicide 
exposure.  The Veteran disagreed with this decision later in 
November 2004.  When he perfected a timely appeal in April 
2005, the Veteran limited his appeal to the denial of service 
connection for bilateral hearing loss, tinnitus, and for 
prostate cancer and its residuals, including impotence and 
metastatic bone cancer, to include as due to herbicide 
exposure.  Thus, the issue of service connection for a lung 
disability is no longer in appellate status.

The Veteran's contends that he was exposed to herbicides 
while serving in the waters offshore of Vietnam aboard 
U.S.S. INDEPENDENCE and U.S.S. CONSTELLATION.  The Board 
notes that the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in Haas v. Nicholson, 
20 Vet. App. 257 (2006), reversing a Board decision which 
denied service connection for disabilities claimed as a 
result of exposure to herbicides.  VA disagreed with Haas and 
appealed to the United States Court of Appeals for the 
Federal Circuit (Federal Circuit).  To avoid burdens on the 
adjudication system, delays in the adjudication of other 
claims, and unnecessary expenditure of resources through 
remand or final adjudication of claims based on court 
precedent that may ultimately be overturned on appeal, on 
September 21, 2006, the Secretary of Veterans Affairs imposed 
a stay at the Board on the adjudication of claims affected by 
Haas.  The specific claims affected by the stay include those 
involving claims based on herbicide exposure in which the 
only evidence of exposure is the receipt of the Vietnam 
Service Medal or service on a vessel off the shore of 
Vietnam.  

In May 2008, the Federal Circuit reversed the Court's earlier 
decision in Haas and found that VA's requirement that a 
claimant have been present within the land borders of Vietnam 
to obtain the benefit of the presumption of herbicide 
exposure was a permissible interpretation of the governing 
statute and its implementing regulation.  Haas v. Peake, 525 
F.3d. 1168 (Fed.Cir.2008) cert. denied --- U.S. ----, 77 
U.S.L.W. 3267 (Jan. 21, 2009).  VA's Office of General 
Counsel advised the Board that, because the Court concluded 
in Ribaudo v. Nicholson, 21 Vet. App. 137, 146-47 (2007), 
that all claims at VA subject to the original Haas stay will 
remain stayed until mandate issues in the Federal Circuit's 
decision in Haas, such claims should not be adjudicated until 
mandate issues at the Federal Circuit.  Accordingly, the 
Veteran's appeal was stayed in July 2007 and he was notified 
of the Haas stay that same month.  Because VA's Office of 
General Counsel recently advised the Board that, as the Haas 
litigation has concluded, VA may proceed to adjudicate claims 
previously subject to the Haas stay, the Board will proceed 
to adjudicate this appeal.

The issue of entitlement to an initial compensable rating for 
hemorrhoids is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran's service personnel records do not show that 
his service included in-country duty or visitation in 
Vietnam.

3.  The competent evidence does not demonstrate that the 
Veteran's current bilateral hearing loss and tinnitus are 
causally related to active service.

4.  The competent evidence does not demonstrate that the 
Veteran's current prostate cancer, first shown many years 
after service, is causally related to active service, to 
include in-service herbicide exposure.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309, 3.385 (2008).

2.  Tinnitus was not incurred in active service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).

3.  Prostate cancer and its residuals, to include impotence 
and metastatic bone cancer, was not caused or aggravated by 
in-service herbicide exposure.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In letters dated in November 2003 and in April 2005, VA 
notified the Veteran of the information and evidence needed 
to substantiate and complete his claims, including what part 
of that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  These letters informed the Veteran to 
submit medical evidence relating his claimed disabilities to 
active service, evidence documenting his claimed in-country 
service in Vietnam, and noted other types of evidence the 
Veteran could submit in support of his claims.  The Veteran 
also was informed of when and where to send the evidence.  
After consideration of the contents of these letters, the 
Board finds that VA has satisfied substantially the 
requirement that the Veteran be advised to submit any 
additional information in support of his claims.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Although the notification did not advise the Veteran of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, the Board finds that failure 
to satisfy the duty to notify in that regard is not 
prejudicial.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  As will be explained below, the evidence does not 
support granting service connection for bilateral hearing 
loss, tinnitus, or for prostate cancer, including as 
secondary to herbicide exposure.  Thus, any failure to notify 
and/or develop these claims under the VCAA cannot be 
considered prejudicial to the Veteran.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  The claimant also has had the 
opportunity to submit additional argument and evidence and to 
participate meaningfully in the adjudication process.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Thus, 
the Board finds that VA met its duty to notify the appellant 
of his rights and responsibilities under the VCAA.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the RO and the Board, although he declined to do so.  It 
appears that all known and available records relevant to the 
issues on appeal have been obtained and are associated with 
the Veteran's claims file; the Veteran does not contend 
otherwise.

Regarding the duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran has been provided a VA examination to evaluate 
the contended causal relationship between active service and 
his current bilateral hearing loss and tinnitus.  Because 
there is no medical evidence suggesting that the Veteran's 
prostate cancer and its residuals, to include impotence and 
metastatic bone cancer, may be causally related to active 
service, including as secondary to herbicide exposure, the 
Board finds that additional examinations are not required.  
In summary, VA has done everything reasonably possible to 
notify and to assist the Veteran and no further action is 
necessary to meet the requirements of the VCAA.

Discussion

The Board has reviewed all of the evidence in the claims 
folder.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to each claim.  

The Veteran contends that he incurred bilateral hearing loss 
and tinnitus due to in-service noise exposure and, while on 
active service in the waters offshore of Vietnam, he was 
exposed to herbicides which caused his subsequent prostate 
cancer.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may also be established for disease 
diagnosed after discharge from service when all the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Certain chronic diseases, including cancer, are presumed to 
have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

Impaired hearing is considered a disability for VA purposes 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or 
greater or where the auditory thresholds for at least three 
of these frequencies are 26 dB or greater or when speech 
recognition scores are less than 94 percent.  38 C.F.R. 
§ 3.385.

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  If service connection 
is established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

VA regulations provide that a Veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the Vietnam Era shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the Veteran was not 
exposed to any such agent during that service.  See 38 C.F.R. 
§ 3.307(a)(6)(iii).  In such circumstances, service 
connection may be granted on a presumptive basis for the 
diseases listed in 38 C.F.R. § 3.309(e).  Prostate cancer is 
among the diseases listed in § 3.309 for which presumptive 
service connection is available based on in-service herbicide 
exposure.

The Secretary of Veterans Affairs also has determined that 
there is no positive association between exposure to 
herbicides and any other condition for which he has not 
specifically determined a presumption of service connection 
is warranted.  See Diseases Not Associated with Exposure to 
Certain Herbicide Agents, 67 Fed. Reg. 42,600 (June 24, 
2002).  Notwithstanding the foregoing, the Federal Circuit 
has determined that the Veteran's Dioxin and Radiation 
Exposure Compensation Standards (Radiation Compensation) Act, 
Pub. L. No. 98-542, § 5, 98 Stat. 2725,  2727-29 (1984) does 
not preclude a Veteran from establishing service connection 
with proof of direct causation.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).  The rationale employed in Combee also 
applies to claims based on exposure to Agent Orange.  See 
Brock v. Brown, 10 Vet. App. 155 (1997).

A review of the Veteran's service treatment records indicate 
a normal physical evaluation upon enlistment in November 1956 
except for third degree pes planus and several marks and 
scars.  The Veteran's hearing (whispered voice) was 15/15 (or 
normal) bilaterally.The Veteran denied all relevant medical 
history at that time.  

On periodic physical examination in December 1960, clinical 
evaluation was unchanged.  The Veteran's hearing (whispered 
voice) was 15/15 (or normal) bilaterally.

On periodic physical examination in October 1966, the 
Veteran's hearing (whispered voice) was 15/15 (or normal) 
bilaterally.  His pure tone thresholds, in decibels, were as 
follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
25
45
LEFT
15
10
10
15
40

On periodic physical examination in July 1972, the Veteran's 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
0
0
15
25
LEFT
10
0
0
10
25

It was noted that the Veteran had high frequency hearing loss 
in both ears but this was not considered disabling.  Hearing 
conservation was recommended.

At the Veteran's separation physical examination in November 
1975, the Veteran's pure tone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
15
15
LEFT
10
5
5
5
25

The Veteran's service personnel records show that, as a crew 
member on board U.S.S. INDEPENDENCE (CVA-62) between May and 
December 1965, he was authorized to wear the Armed Forced 
Expeditionary Medal "for operations in the Southeast Asia 
area of operations while attached to Task Force SEVENTY-SEVEN 
in support of operations in Vietnam."  The Veteran also was 
authorized to wear the Republic of Vietnam Campaign Medal 
with Device (196) and the Vietnam Service Medal.  These 
records also show that he commenced a period of sea duty as a 
member of Reconnaissance Attack Squadron Twelve on 
November 9, 1971.  The Veteran's DD Form 214 shows that his 
military occupational specialty (MOS) was aviation ordnance 
man.

The post-service medical evidence shows that the Veteran 
received several courses of radiation chemotherapy to treat 
prostate cancer beginning in 2002.  A private pathology 
report in February 2002 contained a diagnosis of 
adenocarcinoma of the prostate.  On private outpatient 
treatment in March 2002, it was noted that the Veteran had 
had an elevated prostate specific antigen (PSA) level in 
December 2001 and had been referred for prostate biopsies.  
These biopsies had found diffuse involvement of the prostate 
with cancer.  The assessment was high grade adenocarcinoma of 
the prostate.  In June 2002, it was noted that the Veteran 
had completed radiation therapy and tolerated it very well.  
The assessment was unchanged.  In August 2002, the Veteran 
returned for routine follow-up after completing 3 courses of 
radiation treatment for prostate cancer.  The assessment was 
high grade adenocarcinoma of the prostate.  

A VA Form 119, "Report of Contact," dated in November 2003 
shows that the Veteran reported serving in the waters 
offshore of Vietnam as a crew member on board U.S.S. 
INDEPENDENCE and U.S.S. CONSTELLATION.  In statements on a 
November 2003 VA 21-4138, the Veteran contended that he had 
served on board U.S.S. INDEPENDENCE in 1965 "in the waters 
of South Vietnam and North Vietnam."  His duties had been on 
the flight deck "day and night.  We were very close to the 
land at many times with windy conditions.  In 1973, I was in 
the waters of South Vietnam and North Vietnam on board the 
USS CONSTELLATION.  My duties were on the flight deck under 
windy conditions where we were very close to the land."

In response to a request from the RO for documentation of the 
Veteran's claimed in-service herbicide exposure, the National 
Personnel Records Center (NPRC) in St. Louis, Missouri, 
notified VA in November 2003 that no such records existed.

In statements on a VA Form 21-4138 date-stamped as received 
by the RO in December 2003, the Veteran contended that he had 
"worked with and around military aircraft for over 20 
years."  He reported difficulty hearing anything and 
constant ringing in his ears.

In December 2003, the Veteran submitted multiple copies of 
"Explanation of Benefits" forms from a private insurance 
company.  A review of these records shows that he annotated 
most of them with notes that they showed his treatment for 
residuals of prostate cancer, to include impotence.

On VA audiology examination in January 2004, the Veteran's 
complaints were difficulty hearing speech "and that he often 
needs people to repeat what has been said" and constant 
bilateral tinnitus.  The VA examiner reviewed the Veteran's 
claims file, including his service treatment records.  The VA 
examiner noted the Veteran's in-service whispered voice 
hearing test results.  The Veteran reported in-service noise 
exposure aboard aircraft carriers, from the flight deck, and 
from equipment used in maintenance and ordnance.  He also 
reported in-service noise exposure from frequent target 
shooting.  He reported that he wore hearing protection during 
active service "but that this seemed inadequate, 
particularly when working close behind aircraft."  The 
Veteran denied any post-service noise exposure.  The 
Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
40
70
90
LEFT
5
5
15
35
85

Speech audiometry revealed speech recognition ability of 90 
percent in the right ear and of 94 percent in the left ear.  
The Veteran had normal middle ear pressure with slight 
hypercompliance in the right ear and within normal limits in 
the left ear.  The VA examiner opined that, because the 
Veteran's hearing was normal at his separation physical 
examination in November 1975, it was less likely than not 
that his hearing loss and tinnitus resulted from in-service 
noise exposure.  This examiner also opined that it was more 
likely that the Veteran's hearing loss and tinnitus resulted 
from post-service noise exposure.  The diagnosis was 
sensorineural hearing loss for high frequencies, worse in the 
right ear than in the left ear.

The Board finds that the preponderance of the evidence is 
against the Veteran's claims of service connection for 
bilateral hearing loss and for tinnitus.  Although the 
Veteran had high frequency hearing loss in both ears on 
periodic physical examination in July 1972, the in-service 
examiner stated that this was not considered disabling.  
Moreover, subsequent service treatment records failed to show 
high frequency hearing loss.  In fact, the VA examiner 
determined in January 2004 that the Veteran's July 1972 
audiogram showed normal hearing.  The Veteran's service 
treatment records also show no complaints of, or treatment 
for, tinnitus at any time during his 19 years of active 
service.  It appears that the Veteran first was treated for 
bilateral hearing loss and for tinnitus in January 2004, more 
than 28 years after his service separation in December 1975, 
when he was seen by VA.

With respect to negative evidence, the fact that there was no 
record of any complaint, let alone treatment, involving the 
Veteran's condition for many years is significant.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub 
nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(holding that it was proper to consider the Veteran's entire 
medical history, including a lengthy period of absence of 
complaints).

The post-service medical evidence shows that, when examined 
by VA in January 2004, the Veteran had bilateral high 
frequency hearing loss and also complained of tinnitus.  
After reviewing the claims file and noting the Veteran's in-
service noise exposure, the VA examiner concluded that, 
because the Veteran's hearing was normal at his separation 
physical examination in November 1975, it was less likely 
than not that either his bilateral hearing loss or tinnitus 
was related to active service.  There is no competent 
contrary opinion of record.  In summary, absent a medical 
nexus between the Veteran's current bilateral hearing loss or 
tinnitus and active service, the Board finds that service 
connection for bilateral hearing loss and for tinnitus is not 
warranted.  Moreover, a grant of presumptive service 
connection for sensorineural hearing loss as a chronic 
disease (organic disease of the nervous system) is not 
warranted as such hearing loss was not manifested to a degree 
of 10 percent or more during the first post-service year.  
See 38 C.F.R. § 3.307(a)(3); 38 C.F.R. § 3.309(a).  

The Board also finds that the preponderance of the evidence 
is against the Veteran's claim of service connection for 
prostate cancer and its residuals, to include impotence and 
metastatic bone cancer, including as secondary to herbicide 
exposure.  Initially, the Board notes that the Veteran's 
service personnel records do not show that he had qualifying 
in-country service in Vietnam such that his herbicide 
exposure can be presumed and his prostate cancer can be 
related to active service on a presumptive service connection 
basis.  See 38 C.F.R. §§ 3.307, 3.309.  These records show 
instead that the Veteran served in the waters offshore of 
Vietnam aboard U.S.S. INDEPENDENCE (CVA-62) between May and 
December 1965 and was authorized to wear the Armed Forced 
Expeditionary Medal "for operations in the Southeast Asia 
area of operations while attached to Task Force SEVENTY-SEVEN 
in support of operations in Vietnam."  The Veteran also was 
awarded the Republic of Vietnam Campaign Medal with Device 
(1960) and the Vietnam Service Medal.  There is no evidence 
in these records that the conditions of the Veteran's 
honorable active service aboard U.S.S. INDEPENDENCE in the 
waters offshore of Vietnam "involved duty or visitation in 
the Republic of Vietnam."  The Board also notes that, 
although the Veteran has contended that he served in the 
waters offshore of Vietnam aboard U.S.S. CONSTELLATION  in 
1973, there is no indication in his service personnel records 
that he served aboard this ship.  NPRC also has confirmed 
that there are no official records documenting the Veteran's 
claimed in-service herbicide exposure.  

Given the foregoing, the Board finds that the circumstances 
of the Veteran's service aboard U.S.S. INDEPENDENCE do not 
meet the regulatory definition of "service in Vietnam" 
found in 38 C.F.R. § 3.307(a)(6)(iii) and upheld by the 
Federal Circuit in Haas.  See Haas v. Peake, 525 F.3d. 1168 
(Fed.Cir.2008) cert. denied --- U.S. ----, 77 U.S.L.W. 3267 
(Jan. 21, 2009). (finding VA's definition of "service in 
Vietnam" requiring in-country service in Vietnam 
permissible); see also 38 C.F.R. § 3.307(a)(6)(iii) (2008).  
This regulation (38 C.F.R. § 3.307(a)(6)(iii)) provides that 
service in Vietnam "includes service in the waters 
offshore...if the conditions of service involved duty or 
visitation in the Republic of Vietnam."  Id. (emphasis 
added).  Thus, the Veteran's in-service herbicide exposure 
cannot be presumed and his prostate cancer cannot be related 
to active service on a presumptive basis.  

Further, the medical evidence shows that the Veteran was not 
treated for prostate cancer during his 19 years of active 
service or within the first post-service year.  Thus, service 
connection for prostate cancer on a presumptive service 
connection basis as a chronic disease also is not warranted.  
Id.  The post-service medical evidence shows instead that the 
Veteran first was treated for prostate cancer in 2002, or 
approximately 27 years after his service separation in 
December 1975, when he began chemotherapy treatment for high 
grade prostate cancer.  See Maxson, 230 F.3d at 1333.  More 
importantly, none of the Veteran's post-service treating 
physicians have related his current prostate cancer or any 
residuals, to include impotence and metastatic bone cancer, 
to active service or any incident of such service, to include 
his claimed herbicide exposure.  In summary, without evidence 
that his active service involved duty or visitation in 
Vietnam, and without a medical nexus opinion linking the 
Veteran's current prostate cancer to active service, the 
Board finds that service connection for prostate cancer and 
its residuals, to include impotence and metastatic bone 
cancer, including as secondary to herbicide exposure, is not 
warranted.

Additional evidence in support of the Veteran's service 
connection claims is his own lay assertions.  As a lay 
person, however, the Veteran is not competent to opine on 
medical matters such as the etiology of medical disorders.  
The record does not show, nor does the Veteran contend, that 
he has specialized education, training, or experience that 
would qualify him to provide an opinion on this matter.  
Accordingly, the Veteran's lay statements are entitled to no 
probative value.  Bostain v. West, 11 Vet. App. 124, 127 
(1998); Routen v. Brown, 10 Vet. App. 183, 186 (1997).  
Moreover, to the extent that the Veteran is claiming to have 
had continuous hearing loss and tinnitus back to the time of 
active service, it is acknowledged that he is competent to 
give evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms. See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994). 
Furthermore, lay evidence concerning continuity of symptoms 
after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence. 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
However, the Board finds that the lengthy absence of post-
service treatment after discharge is more probative than the 
veteran's recollections of symptoms in the distant past.  
Therefore, continuity of symptomatology is not established by 
either the competent evidence or the veteran's own 
statements.  

As the preponderance of the evidence is against the Veteran's 
claims, the benefit-of- the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for prostate cancer and its 
residuals, including impotence and metastatic bone cancer, to 
include as due to herbicide exposure, is denied.

REMAND

The Veteran's most recent VA examination for hemorrhoids 
occurred in December 2003.  His statements can fairly be 
construed as indicating a worsening in symptomatology since 
that time.  Accordingly, another examination should be 
conducted to determine the current level of severity.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Snuffer v. 
Gober, 10 Vet. App. 400, 403 (1997).  The RO also should 
obtain the Veteran's up-to-date treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran and his service 
representative to identify all VA and non-
VA clinicians who have treated him for 
hemorrhoids since his separation from 
active service.  Obtain outstanding VA 
treatment records that have not been 
associated with the claims file already.  
Once signed releases are received from the 
Veteran, obtain outstanding private 
treatment records that have not been 
associated with the claims file already.  
A copy of any negative response(s) should 
be included in the claims file.

2.  Schedule the Veteran for VA 
examination(s) to determine the current 
nature and severity of his service-
connected hemorrhoids.  A copy of the VA 
examination notice letter sent to the 
Veteran and his service representative 
should be included in the claims file.  A 
copy of the VA examination request also 
should be included in the claims file.  
The examiner(s) should be asked to 
determine whether the Veteran's 
hemorrhoids are large or thrombotic, 
irreducible, with excessive redundant 
tissue, evidencing frequent recurrences, 
or are manifested by persistent bleeding 
and with secondary anemia, or with 
fissures.

3.  Thereafter, readjudicate the claim for 
an initial compensable rating for 
hemorrhoids.  If the benefits sought on 
appeal remain denied, the Veteran and his 
service representative should be provided 
a supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


